Order entered July 17, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00647-CV

              UNITED DEVELOPMENT FUNDING, L.P. ET AL, Appellants

                                                V.

                           MEGATEL HOMES III, LLC, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-04147

                                            ORDER
       Before the Court is appellants’ July 16, 2019 second unopposed motion for extension of

time to file their opening brief. We GRANT the motion and ORDER appellant’s opening brief

be filed no later than August 26, 2019. Because this is an accelerated appeal and the brief was

first due June 26, 2019, we caution that further extension requests will be disfavored.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE